Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 05 July 2022 wherein: claims 1 and 15 are amended; claims 11-14 and 16 are canceled; claims 1-10, 15, and 17 are pending.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 05 July 2022, with respect to the rejection(s) of claim(s) 1-10, 15, and 17 under 35 USC 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited art in the 35 USC 103 rejections below.

Drawings
The descriptions of the drawings in the specification are inconsistent with themselves and are also inconsistent with the filed drawings.
Applicant’s specification (page 5, line 34 - page 6 ln. 4) recites:
Fig 7 shows further embodiments of a dual layer detector;
Fig. 8 shows a flow chart of a method of manufacture of a scintillating layer comprising scintillator elements; and
Fig. 9 shows a schematic block diagram of processing chain for additive manufacturing of a scintillator layer or parts thereof.

	However, only 8 figures were filed. There is no figure 9. 
	Further, figure 7 shows a flow chart and figure 8 shows a schematic block diagram. Figure 7 does not show further embodiments of a dual layer detector. As best understood, the figure 7 described in the specification does not exist; the figure 8 described in the specification should be called figure 7; and the figure 9 described in the specification should be called figure 8.
	Applicant’s specification (page 15 line 25 - page 18 ln. 10) refers to figure 7, including “Equidistant pixel pitch layouts may be used in the light sensitive surfaces LSS2,LSS1 in particular in the embodiments of Fig 7 A, B) and D)” (page 17, lines 18-19). As described above, the figure 7 described in the specification does not exist as a filed drawing. As such, the reference characters recited therein are not shown in the drawings, and claimed subject matter which corresponds to the description in the specification, including equidistant pitch layouts, is not shown in the drawings.
	Applicant’s specification (page 18 ln. 11 - page 21 ln. 29) refers to figure 8, including steps S810, S820, and S830. As best understood, figure 8 as described in this portion of the specification corresponds to the filed figure 7. Filed figure 7 includes reference labels 710, 720, and 730. As such, reference characters (S810, S820, S830) recited in the specification are not shown in the figures, and reference characters (710, 720, and 730) shown the drawings are not described in the specification.
	Applicant’s specification (page 21 ln. 30 - page 22 ln. 20) refers to figure 8, which is inconsistent the description of figure 8 in page 18 ln. 11 - page 21 ln. 29. However, this portion (page 21 ln. 30 - page 22 ln. 20) is consistent with the filed figure 8.
	Throughout the specification, references to figures and reference characters should be checked for consistency.
	
	In view of the above:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features:
from claim 1: “wherein the first scintillator element has a sidewall extending between the two faces, the second scintillator element having a sidewall, wherein the sidewall of the first scintillator element and the sidewall of the second scintillator element are neighbored and inclined relative to each other, and wherein a length of the first scintillator element and a length of the second scintillator element are equal; and wherein a same pixel pitch layout is used in each of the two light sensitive surfaces”;
from claim 2: “an oblique conical shape, and a pyramidal shape”;
from claim 9: “with at least one of the two light sensitive surfaces having a respective equidistant pixel layout”; and 
from claim 15: “wherein the first scintillator element has a sidewall extending between the two faces, the second scintillator element having a sidewall, wherein the sidewall of the first scintillator element and the sidewall of the second scintillator element are neighbored and inclined relative to each other, and wherein a length of the first scintillator element and a length of the second scintillator element are equal; and wherein a same pixel pitch layout is used in each of the two light sensitive surfaces”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the features identified above as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign(s) described above as mentioned in the description.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference character(s) described above not mentioned in the description. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The figures are referred to inconsistently as described above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 9 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 9, the limitation “with at least one of the two light sensitive surfaces having a respective equidistant pixel layout” does not further limit the subject matter of claim 1 which recites “a same pixel pitch layout is used in each of the two light sensitive surfaces”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sones (US 4,709,382; cited on the PTO-892 issued 16 December 2021) in view of Fiedler (US 2007/0194242 A1) and Tümer (US 5,943,388).

Regarding claim 1, Examiner refers to fig. 3 of Sones and notes the similarity in detector structure to that shown in Applicant’s fig. 6B. The figures are reproduced below:

    PNG
    media_image1.png
    458
    568
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    700
    762
    media_image2.png
    Greyscale

Fig. 3 of Sones, top, and Applicant’s Fig. 6B, bottom

Sones discloses a dual layer detector for X-ray imaging, comprising:
at least two light sensitive surfaces (photodiode arrays 70, 72);
a first scintillator layer (over 70) including a first scintillator element and a second scintillator element (photodiodes of 70) configured to convert X-radiation into light (col. 9 ln. 15-17: “Each detector element comprises a photodiode. Overlying each photodiode is a scintillation material responsive to x-rays to produce visible light energy”), the first scintillator element neighboring the second scintillator element; and
a second scintillator layer (72), wherein at least one of the light sensitive surfaces (70) is arranged between the first and second scintillator layers (over 72; col. 8 ln. 38 - col. 9 ln. 56, fig. 3),

wherein the first scintillator element has two faces, an ingress face for admitting the X-radiation into the first scintillator element and an egress face distal from the ingress face, wherein the two faces are arranged shifted relative to each other, so that a longitudinal axis of the first scintillator element is inclined relative to a normal of the first scintillator layer, wherein the first scintillator element has a sidewall extending between the two faces, the second scintillator element having a sidewall (col. 9 ln. 50-54: “each detector element photodiode can be provided with its own individual portion of scintillation phosphor material”; such portions inherently have sidewalls), wherein the sidewall of the first scintillator element and the sidewall of the second scintillator element are neighbored and inclined relative to each other, and wherein the first scintillator element and a second scintillator element form a uniform surface (col. 8 ln. 56-58: “Each of the arrays includes a single line of detector elements arranged along an arcuate path defined by a portion of a circle having its center located at a focal spot 74 of the x-ray tube”; col. 9 ln. 54-56: “The scintillation or phosphor material used in conjunction with the individual photodiode arrays discussed herein can suitably comprise a uniform single portion or layer of phosphor material overlying the entirety of the photodiode array without breaks or interruptions in its surface. Thus, the configuration of this embodiment forms a uniform smooth curved surface which comprises the energy receiving face of the detector array. In another embodiment, each detector element photodiode can be provided with its own individual portion of scintillation phosphor material, rather than the entire array being covered with a single piece of such material. In this latter embodiment, the individual receiving faces of each of the detector elements, with their scintillators, collectively form a curved surface which is approximately smooth”; the configuration of detector elements and scintillators require equal lengths through the ingress and egress faces). 
While Sones discloses the first and second scintillator elements form a uniform surface as described above, Sones does not expressly disclose a length of the first scintillator element and a length of the second scintillator element are equal. However, achieving the described uniformity by having equal lengths would have been obvious to one of ordinary skill in the art.
Further, Fiedler discloses a scintillator layer (10/20/30) comprising a first and second scintillator elements (11/21/31) wherein a length of the first scintillator element and a length of the second scintillator element are equal (with three different arrangements shown respectively in fig. 1-3; par. [0018]-[0023], fig. 1-3).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Sones in view of the teachings of Fiedler so that a length of the first scintillator element and a length of the second scintillator element are equal.
One would have been motivated to do so to gain an advantage recited in Fiedler of avoiding artifacts that would arise if the arrangement were not rotationally symmetric (Fiedler, par. [0019]).
Sones modified does not expressly disclose a same pixel pitch layout is used in each of the two light sensitive surfaces.
However, both uniform and non-uniform pitches were well-known in the art. Tümer discloses a varying or a same pixel pitch layout is used in each of two light sensitive surfaces (two-dimensional detector pads; col. 5 ln. 4-19).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Sones in view of the teachings of Tümer so that a same pixel pitch layout is used in each of the two light sensitive surfaces.
One would have been motivated to do so to simplify fabrication of the light sensitive surfaces as compared to using non-uniform pitches.

Regarding claim 2, Sones discloses the dual layer detector of claim 1, wherein the at least one respective scintillator element (21) has a pyramidal shape (Fiedler, par. [0021], fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Sones in view of the further teachings of Fiedler.
One would have been motivated to do so to gain an advantage recited in Fiedler of avoiding artifacts that would arise if the arrangement were not rotationally symmetric (Fiedler, par. [0019]).

Regarding claim 3, Sones modified teaches the dual layer detector of claim 1, wherein a cross-section of respective said at least one element is a polygon (in each of the embodiments in fig. 1-3; Fiedler, par. [0018]-[0023], fig. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Sones in view of the further teachings of Fiedler.
One would have been motivated to do so to gain an advantage recited in Fiedler of avoiding artifacts that would arise if the arrangement were not rotationally symmetric (Fiedler, par. [0019]).

Regarding claim 4, Sones modified teaches the dual layer detector of claim 1, wherein respective cross sections of the respective at least one scintillator element are constant along a longitudinal axis (in the embodiment in fig. 3; Fiedler, par. [0022]-[0023], fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Sones in view of the further teachings of Fiedler.
One would have been motivated to do so to gain an advantage recited in Fiedler of avoiding artifacts that would arise if the arrangement were not rotationally symmetric (Fiedler, par. [0019]).

Regarding claim 5, Sones modified teaches the dual layer detector of claim 1, wherein the two faces are arranged shifted along at least two different directions (Sones, col. 8 ln. 38 - col. 9 ln. 56, fig. 3).

Regarding claim 6, Sones modified teaches the dual layer detector of claim 1, but does not expressly disclose the respective at least one element is formed by additive manufacturing.
However, the additional limitations of claim 6 amount to the process for forming the product of claim 1, but provide no further structural limitations of the product of claim 1.
Examiner notes "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113.
Accordingly, claim 6 is obvious over Sones modified.

Regarding claim 7, Sones modified teaches the dual layer detector as per claim 1, further comprising a light reflective substance (reflecting foil) at least partly surrounding the respective element (11, Fiedler, par. [0019], fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Sones in view of the further teachings of Fiedler.
One would have been motivated to do so to gain the well-known advantage recited in Fiedler of avoiding crosstalk (Fiedler, par. [0005]).

Regarding claim 8, Sones modified teaches the dual layer detector as per claim 1, wherein respective longitudinal axes of the respective scintillator elements pass through their respective faces and aligned so as to focus on an imaginary spatial point (74) located outside the first scintillator layer (Sones, col. 8 ln. 38 - col. 9 ln. 56, fig. 3).

Regarding claim 9, as best understood, Examiner refers to the rejection of claim 1 above.

Regarding claim 15, Sones modified teaches an X-ray imaging apparatus, comprising: an X-ray source (60) comprising a focal spot (74; Sones, col. 8 ln. 38-44, 60-65, fig. 3); and the dual layer detector of claim 1 (see rejection of claim 1 above).

Regarding claim 17, Sones modified teaches the dual layer detector of claim 1, wherein a connecting edge of the first scintillator element, which is arranged between the ingress face and the egress face, has a stepped profile (the scintillator element 15 is formed of the crystal cesium iodide; Sones, par. [0075]; for the embodiments of the scintillating crystals in Fiedler, fig. 1-2, the connecting edge tapers and thus inherently has a stepped profile at the atomic scale, with steps of one or more atoms occurring where the element narrows; Fiedler, [0018]-[0022], fig. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Sones in view of the further teachings of Fiedler.
One would have been motivated to do so to gain an advantage recited in Fiedler of avoiding artifacts that would arise if the arrangement were not rotationally symmetric (Fiedler, par. [0019]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sones in view of Fiedler and Tümer as applied to claim 1 above, and further in view of Levene (US 2013/0292574 A1).

Regarding claim 10, Sones modified teaches the dual layer detector of claim 1, but does not expressly disclose the two light sensitive surfaces are arranged in-between the two scintillator layers.
Levene discloses two light sensitive surfaces are arranged in-between two scintillator layers (abstract; figure 2-I; par. [0027]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Sones in view of the teachings of Levene so that the two light sensitive surfaces are arranged in-between the two scintillator layers.
One would have been motivated to do so to gain an advantage recited in Levene of providing photosensor array layers with a thickness of less than thirty microns (Levene, abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884